Case 6:18-cv-01335-CEM-KRS Document 27 Filed 11/14/18 Page 1 of 5 PageID 214




                             UNITED STATES DISTRICT COURT
                                 MIDDLE DISTRICT OF FLORIDA
                                         ORLANDO DIVISION

   JAMES EVERETT SHELTON,

                           Plaintiff,

   v.                                                         Case No: 6:18-cv-1335-Orl-41KRS

   CSG SOLUTIONS CONSULTING LLC,
   CSG SOLUTIONS SERVICES LLC,
   VINCENT CAMPASANO, SR. , CARLOS
   SINENCIO GUERRERO and CARLOS D.
   GUERRERO,

                           Defendants.


                                                 ORDER
             This cause came on for consideration without oral argument on the following motion filed

   herein:

             MOTION:       RENEWED MOTION FOR ENTRY OF DEFAULT
                           AGAINST CSG SOLUTIONS CONSULTING LLC (Doc. No.
                           24)

             FILED:        November 5, 2018

             On August 15, 2018, Plaintiff James Everett Shelton filed a complaint against Defendants

   CSG Solutions Consulting LLC; Carlos D. Guerrero; Carlos Sinencio Guerrero; CSG Solutions

   Services LLC; and Vincent Campasano. Doc. No. 1. Defendants have not answered or otherwise

   responded to Plaintiff’s complaint. On September 24, 2018, Plaintiff filed a motion for Clerk’s

   defaults against all Defendants. Doc. No. 16. On October 12, 2018, I granted the motion in part

   and denied it without prejudice in part. Doc. No. 19.

             Specifically, I granted Plaintiff’s motion as to Defendants Carlos D. Guerrero; Carlos

   Sinencio Guerrero; CSG Solutions Services LLC; and Vincent Campasano. Doc. No. 19, at 4–7.
Case 6:18-cv-01335-CEM-KRS Document 27 Filed 11/14/18 Page 2 of 5 PageID 215




   Clerk’s defaults were subsequently entered against those Defendants. Doc. Nos. 20–23. As to

   Defendant CSG Solutions Consulting LLC, I denied Plaintiff’s motion without prejudice because

   he had failed to demonstrate that the registered agent of the LLC had been properly served.

   Although Plaintiff stated that “Carlos Guerrero” was the registered agent for CSG Solutions

   Consulting LLC, Plaintiff’s declaration did not state whether the registered agent for CSG Solutions

   Consulting LLC was Defendant Carlos D. Guerrero, Defendant Carlos Sinencio Guerrero or a

   different Carlos Guerrero. Doc. No. 19, at 3–4. I ordered Plaintiff to file a renewed motion

   supported by evidence that the Carlos Guerrero residing at 6132 Quail Ridge Drive in Lakeland,

   Florida is the registered agent of CSG Solutions Consulting LLC. Id. at 4.

           On November 5, 2018, Plaintiff filed a renewed motion for Clerk’s default against CSG

   Solutions Consulting LLC. Doc. No. 24. With his renewed motion, Plaintiff filed a memorandum

   of law, a new declaration, a printout of the LLC’s sunbiz.org page, a copy of Carlos Sinencio

   Guerrero’s Florida and Dominican Republic driver’s licenses, a Mailbox Agreement and

   Application for Delivery of Mail Through Agent for Carlos S. Guerrero, and a deposition of Carlos

   S. Guerrero from an unrelated case. Doc. Nos. 25; 26; 26-1; 26-2; 26-3; 26-4.

           In his declaration, Plaintiff avers that Defendant Carlos Sinencio Guerrero is the Carlos

   Guerrero who is the registered agent for CSG Solutions Consulting LLC. Doc. No. 26 ¶ 5.

   Plaintiff presents a Mailbox Agreement for Carlos S. Guerrero with the United States Postal Service.

   Doc. No. 26-3, at 2. The Application for Delivery of Mail Through Agent executed by Carlos

   Sinencio Guerrero 1 relates that the address associated with the Mailbox Agreement is at UPS Store




           1
             The name of the applicant is listed as “Carlos Guerrero,” but the signature appears to be that of
   Carlos S. Guerrero. Doc. No. 26-3, at 5. To be sure, the Florida driver’s license number on the Application
   matches that of Carlos Sinencio Guerrero. Compare Doc. No. 26-3, at 5, with Doc. No. 26-3, at 1.


                                                      -2-
Case 6:18-cv-01335-CEM-KRS Document 27 Filed 11/14/18 Page 3 of 5 PageID 216




   #3457 at 5703 Red Bug Lake Road #226. Doc. No. 26-3, at 5. This address, 5703 Red Bug Lake

   Road #226, is the address associated with the Carlos Guerrero who is the registered agent of CSG

   Solutions Consulting LLC. 2 Thus, Plaintiff has established through evidence that Carlos Sinencio

   Guerrero is the registered agent for CSG Solutions Consulting LLC.

          In his declaration, Plaintiff avers that Defendant Carlos Sinencio Guerrero resides at 6132

   Quail Ridge Drive in Lakeland Florida. In the Application for Delivery of Mail Through Agent,

   Carlos S. Guerrero’s listed address is 1505 Dundee Road in Winter Haven, Florida. Doc. No. 26-

   3, at 5. Plaintiff presents a copy of the driver’s license of Carlos Sinencio Guerrero, which also

   indicates that his address is 1505 Dundee Road in Winter Haven, Florida. Doc. No. 26-3, at 1.

   However, in a deposition in an unrelated case, which occurred on June 28, 2018, Carlos S. Guerrero

   testified that his current address was 6132 Quail Ridge Drive in Lakeland Florida. Doc. No. 26-4,

   at 4. Thus, Plaintiff has established through evidence that Carlos Sinencio Guerrero resided at 6132

   Quail Ridge Drive in Lakeland, Florida as of June 28, 2018.

          Under Florida law, service of process on an LLC may be accomplished by serving the LLC’s

   registered agent pursuant to Fla. Stat. § 48.062(1). Conair Corp. v. K & A Beauty, LLC, No. 6:14-

   cv-920-ORL-41TBS, 2014 WL 4385635, at *2 (M.D. Fla. Sept. 4, 2014). If the address for a

   registered agent of an LLC is a residence or a private mailbox, “the LLC may be served by serving

   the registered agent in accordance with the laws for serving an individual.” Id. (citing Fla. Stat. §

   48.062(4)). Thus, the registered agent may be served by “leaving the copies at his or her usual

   place of abode with any person residing therein who is 15 years of age or older and informing the



          2
             Available at http://search.sunbiz.org/Inquiry/CorporationSearch/ByName, then enter “CSG
   Solutions Consulting LLC” into the Entity Name field. According to the website, the mailing address for
   CSG Solutions Consulting LLC is 5703 Red Bug Lake Rd., Suite 226, Winter Springs, Florida 32708.
   Carlos Guerrero is listed as the LLC’s registered agent.


                                                    -3-
Case 6:18-cv-01335-CEM-KRS Document 27 Filed 11/14/18 Page 4 of 5 PageID 217




   person of their contents.” See Conair Corp., 2014 WL 4385635, at *2 (quoting Fla. Stat.           §

   48.031(1)(a)).

          The return of service for CSG Solutions Consulting LLC indicates that Carlos Guerrero was

   served “as Agent” for CSG Solutions Consulting LLC at 6132 Quail Ridge Drive in Lakeland,

   Florida on August 20, 2018. Doc. No. 16-2, at 1. The return of service and field sheet indicate

   that substituted service was effected by service on Carlos Guerrero, a man of height 6+, weight 180,

   age in the 30s, as co-resident of Carlos Sinencio Guerrero. Doc. No. 12. The return of service on

   Carlos D. Guerrero, in his individual capacity, reflects that he lives at 6132 Quail Ridge Dr.,

   Lakeland, Florida 33813 and that he is a man of height 6+, weight 180, age in the 30s. Doc. No.

   11. Service on Carlos D. Guerrero individually was effected on August 23, 2018 at 6:35 p.m., id.,

   and substituted service of CSG Solutions Consulting LLC was effected on Carlos Guerrero as a co-

   resident at 6132 Quail Ridge Dr., Lakeland, Florida 33813 also on August 23, 2018 at 6:25 p.m.,

   Doc. No. 12. This establishes that substitute service was effected on Carlos D. Guerrero, a co-

   resident of Carlos Sinencio Guerrero, the registered agent of CSG Solutions Consulting LLC, at

   their common residence, 6132 Quail Ridge Drive, Lakeland, Florida 33813.

          Because Carlos Sinencio Guerrero could be served as the registered agent for CSG Solutions

   Consulting LLC at the 6132 Quail Ridge Drive address via substitute service on a qualifying co-

   resident, it appears that service on Carlos Sinencio Guerrero as the registered agent of CSG

   Solutions Consulting LLC was proper under Florida law.




                                                   -4-
Case 6:18-cv-01335-CEM-KRS Document 27 Filed 11/14/18 Page 5 of 5 PageID 218




          Accordingly, it is ORDERED that Plaintiff’s Renewed Motion for Entry of Default Against

   CSG Solutions Consulting LLC (Doc. No. 24) is GRANTED. The Clerk of Court is DIRECTED

   to enter a Clerk’s default against Defendant CSG Solutions Consulting LLC.

          DONE and ORDERED in Orlando, Florida on November 14, 2018.

                                                       Karla R. Spaulding
                                                        KARLA R. SPAULDING
                                                  UNITED STATES MAGISTRATE JUDGE




                                                -5-
